PER CURIAM.
Because the appellants seek review of an order setting aside the entry of a default as opposed to a default judgment, we sua sponte dismiss this appeal for lack of jurisdiction. See Collins v. Penske Truck Leasing, 668 So.2d 343, 344 (Fla. 5th DCA 1996); M & M Aircraft Sens., Inc. v. J.D. Valenciana de Aviacion, Inc., 644 So.2d 548, 548-49 (Fla. 3d DCA 1994); Picardi v. (Flota Vene-zolana) De Mar Rio Y Lago, 555 So.2d 1301, 1302 (Fla. 3d DCA 1990); Broward Employment and Training Admin, v. Community Partnership Program, Inc., 422 So.2d 1101, 1101 (Fla. 4th DCA 1982); Weislander v. City of Sunrise, 399 So.2d 80, 80 (Fla. 4th DCA 1981); Praet v. Martinez, 367 So.2d 657, 658 (Fla. 3d DCA 1979).